By the Court,
Whitman, C. J.:
Under the title “attachment” the Practice Act of this State provides that “Any person owing debts to the defendant, or having in his possession or under his control any credits or other personal property belonging to the defend*386ant, may be required to attend before the court, or judge, and be examined on oath respecting the same. The defendant may also be required to attend for the purpose of giving information respecting bis property, and may be examined on oath. The court or judge may, after such examination, order personal property capable of manual delivery to be delivered to the sheriff on such terms as may be just, having reference to any liens thereon or claims against the same, and a memorandum to be given of all other personal property, containing the -amount and description thereof.” Comp. Laws, Sec. 1192.
In the case of Pray v. Quigle, under such section, Quigle and the petitioner were examined, and thereupon the judge made an order, which the petitioner seeks to review on certiorari. As the judge acted with full jurisdiction of person and subject matter, it is immaterial bow erroneous the order, it cannot be reviewed in this proceeding. Hetzel v. Commissioners of Eureka County, 8 Nev. 359.
Let the writ be dismissed.